ACCEPTED
                                                                                           03-17-00771-CV
                                                                                                 21107254
                                                                                 THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                         12/6/2017 8:43 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                          No. 03-17-00771-CV
   _______________________________________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                      THIRD COURT OF APPEALS               AUSTIN, TEXAS
                            AUSTIN, TEXAS              12/6/2017 8:43:46 AM
     _______________________________________________________________
                                                         JEFFREY D. KYLE
                                                               Clerk
            Texas Jewelers Association, Rex Solomon, and Brad Koen,
                                                 Appellants
                                        v.

                                      Ann Glynn,
                                                      Appellee
    __________________________________________________________________

           Appeal from the 98th Judicial District Court, Travis County, Texas,
                            Cause No. D-1-GN-17-005031
   ___________________________________________________________________

APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                    FILE APPELLANTS’ BRIEF
 ___________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Texas Jewelers Association, Rex Solomon and Brad Koen,

pursuant to Tex. R. App. P. 38.6(d), respectfully file this Motion for Extension of

Time to File Brief, requesting additional time to file their Appellants’ Brief, and in

support would show the following:

      1.       Appellants’ brief is due on December 20, 2017. Tex. R. App. P.

10.5(b)(1)(A). Appellants seek an extension of 30 days from that date to January

19, 2018. Tex. R. App. P. 10.5(b)(1)(B).



APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS' BRIEF – Page 1                   5797875 v1 (70638.00002.000)
      2.     Pursuant to Tex. R. App. P. 10.5(b)(1)(C), this extension of time to

file Appellants’ brief is requested because the undersigned counsel for all three

Appellants, Michael A. Logan and Kenneth C. Riney, began a jury trial on

December 5, 2017, that is expected to take two to three weeks to complete. The

case is styled David Bagwell, Individually and as Trustee of the David S. Bagwell

Trust; Broughton Limited Partnership; Old Grove Limited Partnership; Broadland

Limited Partnership; Marilyn D. Garner, Chapter 7 Trustee of the Estate of the

David Bagwell Company and Trustee of the Estate of Evermore Communities, Ltd.

v. BBVA Compass and Sam Meade, Cause No. DC-14-00991 in the 101st Judicial

District Court of Dallas County, Texas.

      3.     Given this trial setting and the Christmas holiday the following week,

Movants request this extension of time to adequately prepare Appellants’ brief,

including coordinating preparation of an anticipated combined brief with co-

counsel for Appellant Rex Solomon, Chamberlain McHaney.

      4.     No previous extensions have been requested or granted related to an

extension of time to file Appellants’ brief. Tex. R. App. P. 10.5(b)(1)(D).

      5.     This request is not for delay only, but that justice may be done.




APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS' BRIEF – Page 2                   5797875 v1 (70638.00002.000)
      6.     The undersigned attorney for Appellants has conferred with counsel

for Appellee, Dennis Richard, and he does not oppose this requested extension.

Tex. R. App. P. 10.1(a)(5). Appellants are agreeable to a similar extension for

Appellee's brief.

      WHEREFORE, Appellants Texas Jewelers Association, Rex Solomon and

Brad Koen respectfully request the Court to grant this Appellants’ Unopposed

Motion for Extension of Time to File Appellants’ Brief.

                                     Respectfully submitted,

                                     KANE RUSSELL COLEMAN LOGAN PC

                                     By:    /s/ Kenneth C. Riney
                                            Michael A. Logan
                                            State Bar No. 12497500
                                            E-mail: mlogan@krcl.com
                                            Kenneth C. Riney
                                            State Bar No. 24046721
                                            E-mail: kriney@krcl.com
                                            3700 Thanksgiving Tower
                                            1601 Elm Street
                                            Dallas, Texas 75201
                                            Telephone: (214) 777-4200
                                            Facsimile: (214) 777-4299

                                            ATTORNEYS FOR APPELLANTS
                                            TEXAS JEWELERS ASSOCIATION,
                                            REX SOLOMON AND BRAD KOEN




APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS' BRIEF – Page 3                   5797875 v1 (70638.00002.000)
                                           Tim Poteet
                                           tpoteet@chmc-law.com
                                           State Bar No. 16170300
                                           J. Gordon McHaney
                                           gmchaney@chmc-law.com
                                           State Bar No. 13670100
                                           CHAMBERLAIN ♦ MCHANEY
                                           301 Congress, 21st Floor
                                           Austin, Texas 78701

                                           ATTORNEYS FOR APPELLANT
                                           REX SOLOMON


                      CERTIFICATE OF CONFERENCE

     The undersigned hereby certifies he has conferred with counsel for Appellee
Ann Glynn, Dennis L. Richard, regarding the relief requested in this Appellants’
Motion for Extension of Time to File Appellants’ Brief, and he is unopposed. Tex.
R. App. P. 10.1(a)(5).

                                     /s/ Kenneth C. Riney
                                     Kenneth C. Riney




APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS' BRIEF – Page 4                   5797875 v1 (70638.00002.000)
                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of foregoing
has been served upon counsel of record by electronic court filing and/or electronic
mail on this 6th day of December 2017.

DENNIS.RICHARD@KENNARDLAW.COM
Dennis L. Richard
State Bar No. 16842600
Kennard Richard PC
100 N.E. Loop 410, Suite 610
San Antonio, TX 78216
(210) 314-5688
(210) 314-5687 facsimile
Attorney for Appellee Ann Glynn



                                      /s/ Kenneth C. Riney
                                      Kenneth C. Riney




APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
APPELLANTS' BRIEF – Page 5                   5797875 v1 (70638.00002.000)